          Case 2:21-cv-02531-RSWL-KS Document 12-4 Filed 05/10/21 Page 1 of 2 Page ID #:64
475 Foothill Blvd to 3107 Summertime Ln, Culver City, CA 90230 - Google Maps            5/7/21, 7:08 AM




                                     475 Foothill Blvd to 3107 Summertime Ln, Culver                        Drive 24.4 miles, 29 min
                                     City, CA 90230




                                                                                                 Map data ©2021     2 mi



               via CA-2 S                                                29 min
               Fastest route, the usual tra?c                         24.4 miles
                   This route has restricted usage or
               private roads.



               via CA-110                                                31 min
                                                                      24.2 miles



               via I-405 S                                               38 min
                                                                      35.0 miles



     Explore 3107 Summe!ime Ln


https://www.google.com/maps/dir/475+Foothill+Blvd,+La+Cañada+Flin…f65e0f6f71:0x886e53cace7b5bfd!2m2!1d-118.390731!2d34.0055036!3e0     Page 1 of 2


                                                                                                                           Exhibit 2
          Case 2:21-cv-02531-RSWL-KS Document 12-4 Filed 05/10/21 Page 2 of 2 Page ID #:65
475 Foothill Blvd to 3107 Summertime Ln, Culver City, CA 90230 - Google Maps            5/7/21, 7:08 AM




     Restaurants        Hotels      Gas stations Parking Lots            More




https://www.google.com/maps/dir/475+Foothill+Blvd,+La+Cañada+Flin…f65e0f6f71:0x886e53cace7b5bfd!2m2!1d-118.390731!2d34.0055036!3e0   Page 2 of 2
